Citation Nr: 0628095	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in June 
2006.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2005).  In 
addition, a copy of the May 2006 hearing notice includes a 
notation by the Acting Veteran's Law Judge who was scheduled 
to conduct the hearing that a brief was to be submitted by 
mail.  However, no such brief has been received.


FINDING OF FACT

The veteran's service-connected migraine headache disability 
is manifested by subjective complaints of headaches, but 
without evidence of prostrating attacks.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
migraine headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an August 2003 rating decision, service connection for 
migraine headaches was established and a zero percent 
schedular evaluation was assigned.  The veteran disagreed 
with this determination, claiming that an increased rating is 
warranted, and proceeded with the present appeal.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Upon VA neurologic examination in August 2002, the veteran 
complained of experiencing recurring severe headaches that 
had gotten worse during the previous two years.  He described 
three to four episodes per week which last two to three hours 
per episode.  He complained of occasional blurred vision and 
spots before his eyes.  He reported that he had not been 
treated for headaches and took "B-C" powder for relief.  
The examiner provided a diagnosis of migraine headaches which 
were probably present during the veteran's military service.  

Similarly, the February 2005 report of VA neurologic 
examination reflects that the veteran reported experiencing 
headaches twice per month which last from a few hours to a 
few day.  He complained of blurred vision and seeing spots.  
He also reported that they are sometimes associated with 
nausea and rarely with vomiting.  He stated that he puts a 
cold rag on his head or takes 4 aspirins or 2 "BC's" which 
don't provide immediate relief.  He described his headaches 
as an 8 or 9 on a scale of one to 10 in severity.  He 
reported that he cannot function, is sensitive to light and 
sound, and rests in a recliner during the headaches.  

These examination reports do not reflect and the veteran does 
not describe any episodes which are prostrating.  In this 
regard, it is noted that VA and private treatment records are 
also silent with respect to prostrating migraine headaches.  

The RO has rated the veteran's service-connected migraine 
headaches under Diagnostic Code 8100.  Under Diagnostic Code 
8100, a noncompensable evaluation is assigned with less 
frequent attacks.  A 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

In the instant case, there has been a lack of any clear 
objective finding of characteristic prostrating attacks.  The 
veteran has reported that he experiences frequent recurring 
headaches which last from a few hours to a few days; however, 
there is no medical evidence and he does not contend that he 
suffers from any incapacitating episodes.  The post-service 
medical record, as a whole, is found to provide evidence 
against this claim. 

Although the veteran may suffer from headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches.  The veteran's descriptions do not 
show characteristic prostrating attacks averaging one in 2 
months over the last several months.  While he has complained 
of many problems, including a description of his headaches as 
an 8 or 9 on a scale of one to 10 in severity, the objective 
medical evidence does not support these complaints.  The 
overall medical record provides the basis to conclude that 
the veteran's complaints do not provide a basis to increase 
the veteran's disability evaluation.  Simply stated, the 
Board finds the medical record, as a whole, provides evidence 
against this claim. 

After reviewing the totality of the evidence, the Board is 
left with the impression that, although the veteran 
experiences headaches, these headaches do not actually result 
in prostrating attacks to warrant a compensable disability 
rating.  The Board must conclude that the preponderance of 
the evidence is against a finding that the criteria for a 
compensable rating have been met.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claims to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the veteran's migraine headaches 
claim, the Board finds that such rule is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in March 2001, April 
2002 Development Request, June 2003 Board remand, letters 
dated in July 2003, October 2003, and May 2003, as well as 
information provided in the March 2004 statement of the case 
and subsequent supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the March 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  The July 
2003 letter, provided prior to the August 2003 rating 
decision on appeal, essentially asks the veteran to provide 
all relevant evidence in his possession.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Furthermore, the 
Board emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that the veteran did not 
receive notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating or 
the requirements for establishing an effective date for any 
award based on his claim prior to the August 2003 rating 
decision on appeal.  However, by way of the August 2003 
rating decision as well as the March 2004 statement of the 
case, and April 2005 supplemental statement of the case, the 
veteran was generally provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for a compensable initial rating for migraine headaches.  
Moreover, by a May 2006 letter from the RO, the veteran was 
specifically advised of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
as well as the requirements for establishing an effective 
date.  He has not claimed entitlement to an earlier effective 
date and he has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him.  Any error is found to be harmless 
error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA examination reports, 
and VA and private treatment records.  In addition, the 
veteran has submitted lay evidence in the form of his own 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

An initial compensable rating for migraine headaches is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


